Exhibit 10.11C

 

SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT

GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

This Second Amendment, dated as of October 28, 2005 (the “Amendment”), to the
Master Repurchase Agreement Governing Purchases and Sales of Mortgage Loans,
dated as of January 18, 2005 as amended by the First Amendment dated June 20,
2005 (the “Agreement”), is made by and between LEHMAN BROTHERS BANK, FSB
(“Buyer”) and AAMES CAPITAL CORPORATION (“ACC”) and AAMES INVESTMENT CORPORATION
(“AIC”, collectively with ACC, “Seller” and, together with the Buyer, the
“Parties”). Capitalized terms used in this Amendment and not otherwised defined
herein shall have the meaning set forth in the Agreement.

 

RECITALS

 

WHEREAS, the Seller and the Buyer are parties to the Agreement, pursuant to
which the Buyer has agreed, subject to the terms and conditions set forth in the
Agreement, to purchase certain Mortgage Loans owned by the Seller, including,
without limitation, all rights of Seller to service and administer such Mortgage
Loans. Terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Agreement, as amended hereby.

 

WHEREAS, the Parties wish to amend the Agreement to modify certain of the terms
and conditions governing the purchase and sale of the Mortgage Loans.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

 

Section 1. Amendment.

 

1.1 Effective as of September 30, 2005, Section 13(a)(xviii) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(xviii) for any two consecutive fiscal quarters of AIC, commencing with respect
to the two consecutive fiscal quarters ending on December 31, 2005 AIC and its
Subsidiaries shall incur a loss on a consolidated basis in accordance with
GAAP;”

 

Section 2. Covenants, Representations and Warranties of the Parties.

 

2.1 Except as expressly amended by Section 1 hereof, the Agreement remains
unaltered and in full force and effect. Each of the Parties hereby reaffirms all
terms and covenants made in the Agreement as amended hereby.

 

2.2 Each of the Parties hereby represents and warrants to the other that
(a) this Amendment constitutes the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, and (b) the
execution and delivery by such Party of this Amendment has been duly authorized
by all requisite corporate action on the part of such Party and will not violate
any provision of the organizational documents of such Party.

 

Section 3. Effect upon the Agreement.

 

3.1 Except as specifically set forth herein, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed. All references to the
“Agreement” in the Master Repurchase Agreement

 

Second Amendment

October 28, 2005

1



--------------------------------------------------------------------------------

Governing Purchases and Sales of Mortgage Loans shall mean and refer to the
Master Repurchase Agreement Governing Purchases and Sales of Mortgage Loans as
modified and amended hereby.

 

3.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Party under the
Agreement, or any other document, instrument or agreement executed and/or
delivered in connection therewith.

 

Section 4. Governing Law.

 

THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

Section 5. Counterparts.

 

This Amendment may be executed in any number of counterparts, and all such
counterparts shall together constitute the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

Second Amendment

October 28, 2005

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

SELLER:

 

AAMES CAPITAL CORPORATION, as Seller

By:

       

Name:

       

Title:

   

AAMES INVESTMENT CORPORATION, as Seller

By:

       

Name:

       

Title:

   

BUYER:

 

LEHMAN BROTHERS BANK, FSB, as Buyer

By:

       

Name:

       

Title:

   

 

Second Amendment

October 28, 2005

3